Citation Nr: 1215868	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-42 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970. 

This matter has come before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of the RO. 

This claim was previously before the Board and denied in April 2011.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC).  The CAVC issued an Order granting a Joint Motion for Vacatur and Remand in January 2012 vacating the April 2011 Board and remanding the case for further proceedings consistent with the Joint Motion.  

As a final preliminary matter, the Board notes that a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the Joint Motion, the Board has determined that VA has a further duty to assist the Veteran in obtaining outstanding VA treatment records.  

The Veteran, through his representative, indicated in February 2009 that he attended weekly sessions at the Secaucus Vet Center.  At the time of the prior Board decision, there were no records associated with the claims file dated past March 14, 2008.  Subsequent to the Veteran's appeal to the CAVC, additional treatment records were associated with the claims file.  Those records show treatment from June 2009 to January 2012.  However, given the Veteran's statement that he attends weekly sessions and the fact there are no treatment records in the file from March 2008 to June 2009, the Board has determined that the Veteran's claim should be remanded in order for all outstanding VA treatment records to be associated with the claims file.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran from the Secaucus Vet Center, to specifically include all reports from the Veteran's weekly sessions at the Secaucus Vet Center.  While all outstanding records should be obtained, records from March 2008 to June 2009 should specifically be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


